EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and subsequent email correspondence with Jeremy Neilson on 4/20/21-4/21/21.
The application has been amended as follows: 
28. 	(Currently Amended) A biopsy system comprising:
a biopsy tool comprising a force sensing mechanism configured to sense a force received at a distal tip of the biopsy tool; and
a control system in communication with the biopsy tool, the control system configured to:
receive a command to perform a biopsy;
retrieve, from a memory device, a predefined dynamic trajectory for performing the biopsy, wherein the predefined dynamic trajectory includes a plurality of dynamic control modes, wherein each of the plurality of dynamic control modes has a different displacement profile, and wherein at least one different displacement profile comprises a cyclic displacement profile; [[and]]
control the biopsy tool to move according to the predefined dynamic trajectory to perform the biopsy; and
detect, using the force sensing mechanism, a difference between an actual electric current level being used to drive the biopsy tool and an expected electric current level associated with the predefined dynamic trajectory, wherein the expected electric current level is determined based upon a present shape of the biopsy tool.

the distal tip of the biopsy tool for a predefined period of time.

36. 	(Currently Amended) The biopsy system of claim 28, wherein the predefined dynamic trajectory provides a predefined orientation for [[a]] the distal tip of the biopsy tool for a predefined period of time.

37. 	(Currently Amended) The biopsy system of claim 28, wherein the predefined dynamic trajectory provides a predefined velocity for [[a]] the distal tip of the biopsy tool for a predefined period of time.

38. 	(Currently Amended) The biopsy system of claim 28, wherein the predefined dynamic trajectory provides a predefined acceleration for [[a]] the distal tip of the biopsy tool for a predefined period of time.

40. 	(Canceled)

41. 	(Currently Amended) The biopsy system of claim [[40]] 28, wherein the force sensing mechanism is located at a proximal end of the biopsy tool.

42. 	(Currently Amended) The biopsy system of claim [[40]] 28, wherein the force sensing mechanism is located adjacent to the distal tip of the biopsy tool.

43. 	(Canceled)

 28, wherein the control system is configured to adjust the predefined dynamic trajectory based on the force received at the distal tip of the biopsy tool.

Allowable Subject Matter
Claim 28-39, 41-42 and 44-50 allowed.
The following is an examiner’s statement of reasons for allowance: In light of newly submitted IDS reference teaching some of the originally allowed claims, Examiner proposed an Examiner’s amendment to incorporate the allowable subject matter of original claim 44. Examiner notes that no prior art of record teaches the use of a force sensing mechanism to detect, a difference between an actual electric current level being used to drive the biopsy tool and an expected electric current level, wherein the expected electric current level is determined based upon a present shape of the biopsy tool
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791